BaRNI-iill, J.
Ordinarily sidewalks are constructed for the use of pedestrians and public streets for vehicular travel, except at street intersections. This does not necessarily mean that a pedestrian is prohibited from using any portion of a street except at an intersection, or that a city in no event would be liable for injuries sustained by a pedestrian while traversing or walking upon a public street at a place other than an intersection. Each case must be determined upon its merits.
All portions of a public street from side to side and end to end are for the public use in the appropriate and proper method, but no greater duty is cast upon the city than that it shall maintain the respective portions of its streets in a reasonably safe condition for the purposes for which such portions of the streets are respectively devoted. Kohlof v. Chicago, 192 Ill., 249; 85 Am. S. R., 335. A municipality is only required to. maintain the respective portions of the streets in reasonably safe condition for the purposes to which they are respectively devoted; thus, the driveway must be kept in such a state of repair as to be reasonably safe for horses and vehicles, but not necessarily for pedestrians. 43 C. J., 1006; 16 Ann. Cases, 424; L. R. A., 1917 E., 710; 19 L. R. A., 221.
*467In each case tbe way is to be pronounced sufficient or insufficient as it is, or is not, reasonably safe for tbe ordinary purposes of travel under tbe particular circumstances wbicb exist in connection with tbat particular case. 43 C. J., 1011.
But we need not concern ourselves witb tbe determination of tbe sufficiency of the evidence to establish negligence on tbe part of tbe defendant. If tbe plaintiff’s evidence is such as to tend to show tbat be was guilty of contributory negligence as a matter of law, be cannot recover.
Tbe plaintiff bad been occupying tbe building near which this defect existed for ninety days. He testified: “I have-been loading scales all tbe time since I have been selling them; I bad been loading them there every day for ninety days, possibly. I bad loaded them from tbe middle' of the street even. I bad loaded them from every part around there. I have stepped off of tbat sidewalk and tbat curb a number of times at different places, day and night. I never saw tbat bole before. I bad been coming and going night and day for ninety days. I was within four or five feet of tbe place every time I went out, as a rule, depending on bow I could get my car to tbe curb; if I went straight out I went four or five feet from this bole. I didn’t have occasion to look right down in tbe gutter. I looked ahead of me where I was walking.” He further testified: “I would not know bow high tbe curb is there from tbe street up to tbe sidewalk level. I would not like to say it — I would not like to say because I would be guessing and I would not like to guess; it would be somewhere between two feet and six feet, but nothing near six feet, I am sure. I should think it would be anywhere between nothing and three feet; I think tbat tbat curb possibly would be a little more than one foot high.”
If tbe period of time over wbicb this plaintiff bad been using this particular portion of tbe street and tbe conditions under wbicb be used it are considered such as to put him on notice of tbe existence of tbe defect in tbe street, then it appears tbat in tbe nighttime, while carrying a weight of 160 pounds be walked out into the street without first ascertaining whether be was stepping from tbe curb at tbe place of tbe defect. If he bad neither actual nor implied knowledge of tbe existence of tbe defect, then it appears from bis testimony tbat while be was carrying a weight of 160 pounds in tbe nighttime and not knowing tbe depth of tbe curb, tbat is, tbe distance from tbe sidewalk line to tbe street line, be stepped off when be could not see and without first taking care to ascertain tbe extent of tbe drop from sidewalk to street. In either event, it would seem to us tbat this plaintiff has failed to exercise tbat degree of care for bis own safety wbicb tbe law imposed upon him and tbat bis own negligence was at least a contributing cause of bis injury.
*468He bad a right to go into the street, but when be did so it was bis duty to take notice of tbe fact that it was maintained primarily for vehicular traffic, and to exercise a higher degree of care for his own safety than was required of him while using the sidewalk. He had a right to presume that the sidewalk was maintained in a reasonably safe condition for pedestrians. No such presumption was available to him when he stepped off the sidewalk into the street in the middle of the block when he could not see where he was stepping. He was charged with the duty of exercising for his own safety the same degree of care which he demands of the city. Had he exercised such care it appears that this unfortunate accident would not have occurred.
There was error in the refusal of the court to grant the defendant’s ■motion as of nonsuit.
Reversed.